United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1206
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Tekeema Lanae Walker,                   *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: May 18, 2011
                                Filed: June 13, 2011
                                 ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Tekeema Walker appeals the 12-month prison sentence the district court1
imposed after revoking her supervised release. Upon careful review, we conclude
that the district court properly considered relevant sentencing factors and did not
impose an unreasonable revocation sentence. See United States v. Perkins, 526 F.3d
1107, 1110 (8th Cir. 2008). Accordingly, we affirm the judgment of the district court,
and we grant counsel’s motion to withdraw.
                        ______________________________

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.